Habiendo sido revocada en diciembre 17, 1931, por la Corte de Cir-cuito de Apelaciones de los Estados Unidos para el Primer Circuito, la sentencia de este Tribunal de julio 18, 1930, confirmatoria de la que dictó la Corte de Distrito de Arecibo en febrero 18, 1928, por los fundamentos de la opinión emitida por la expresada corte de circuito, se revoca la sentencia apelada y se desestima la demanda, de-biendo enviar el Secretario-Repórter a la Corte de Distrito de Are-cibo una copia certificada del mandato remitido por la Corte de Cir-cuito antes mencionada a fin de que la corte inferior expida manda-miento de ejecución por el importe de las costas concedidas a la parte demandada-apelante, cuya cuantía consta en el mandato.